Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Clarence J. Lomax appeals the district court’s order denying the his 18 U.S.C. § 3582(c)(2) (2006) motion for reduction of sentence pursuant to Amendments 706 and 711 of the U.S. Sentencing Guidelines. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Lomax, No. 3:00-cr-00406-RLW-1 (E.D.Va. Oct. 10, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.